                                                Case 3:18-cv-07089-SI Document 24 Filed 04/24/19 Page 1 of 4


                                    1    Michele Ballard Miller (SBN 104198)
                                          mbm@millerlawgroup.com
                                    2    Ethan Chernin (SBN 273906)
                                          ewc@millerlawgroup.com
                                    3
                                         MILLER LAW GROUP
                                    4    A Professional Corporation
                                         505 Sansome Street, Suite 1701
                                    5    San Francisco, California 94111
                                         Tel: (415) 464-4300
                                    6    Fax (415) 464-4336
                                    7    Attorneys for Defendant
                                         ZAPLABS LLC
                                    8

                                    9    Alex Austin (SBN 180000)
                                          austin@austinlawgroup.com
                                    10   Julien Swanson (SBN 193957)
                                          swanson@austinlaw.com
                                    11
                                         AUSTIN LAW GROUP
                                    12   1161 Mission Street, Suite 508
                                         San Francisco, California 94103
                                    13   Tel: (415) 282-4511
                                         Fax: (415) 282-4536
                                    14   Attorneys for Plaintiff
A PRO FESSI O NAL CO RPO RATI O N




                                         MACKENZIE PARSONS
                                    15

                                    16                                UNITED STATES DISTRICT COURT
                                    17                              NORTHERN DISTRICT OF CALIFORNIA
                                    18

                                    19   MACKENZIE PARSONS,                             Case No.: 18-cv-07089-SI

                                    20                        Plaintiff,                STIPULATION AND REQUEST FOR
                                                                                        CONTINUANCE OF THE INITIAL CASE
                                    21          vs.                                     MANAGEMENT CONFERENCE

                                    22
                                         ZAPLABS, LLC, a Delaware Limited Liability
                                         Company, and DOES 1-100,                       Complaint Filed:   November 21, 2018
                                    23

                                    24                        Defendant.
                                    25

                                    26
                                    27                 The undersigned counsel of record of the respective parties in the above-

                                    28   entitled action hereby stipulate as follows:

                                                                                 1
                                               STIPULATION AND REQUEST FOR CONTINUANCE OF THE INITIAL CASE MANAGEMENT
                                                                  CONFERENCE - Case No: 18-cv-07089-SI
                                                Case 3:18-cv-07089-SI Document 24 Filed 04/24/19 Page 2 of 4


                                    1                  WHEREAS, counsel for Plaintiff Mackenzie Parsons and Defendant ZapLabs

                                    2    LLC (collectively, “the Parties”) have agreed to engage in early settlement discussions in order

                                    3    to resolve this matter;

                                    4

                                    5                  WHEREAS, the Parties have stipulated to a settlement conference with

                                    6    Magistrate Judge Laurel Beeler and Magistrate Judge Beeler set an in-person settlement

                                    7    conference for Tuesday, May 7, 2019 at 10:00 a.m.;

                                    8

                                    9                  WHEREAS, the Parties believe that this case may resolve at the May 7

                                    10   settlement conference;

                                    11

                                    12                 WHEREAS the Parties previously stipulated and requested that the Court

                                    13   continue the Case Management Conference, then set for Friday, March 8, 2019 at 2:30 p.m.,

                                    14   to a date after the May 7 settlement conference, and the Court continued the Case
A PRO FESSI O NAL CO RPO RATI O N




                                    15   Management Conference to May 10, 2019;

                                    16

                                    17                 WHEREAS, even with the new May 10, 2019 Case Management Conference

                                    18   date the parties must expend time and resources towards preparing a Joint Case

                                    19   Management Conference Report prior to the May 7 settlement conference;

                                    20

                                    21                 WHEREAS, the Parties are engaging in informal discovery they believe

                                    22   necessary to ensure a possible resolution of the matter at the May 7 settlement conference;

                                    23

                                    24                 WHEREAS, the Parties desire sufficient time to engage in further discussions

                                    25   among themselves and Judge Beeler after the May 7 settlement conference if a resolution of

                                    26   the matter is not reached on that that date; and

                                    27

                                    28
                                                                                 2
                                               STIPULATION AND REQUEST FOR CONTINUANCE OF THE INITIAL CASE MANAGEMENT
                                                                  CONFERENCE - Case No: 18-cv-07089-SI
                                               Case 3:18-cv-07089-SI Document 24 Filed 04/24/19 Page 3 of 4


                                    1                WHEREAS, the Parties stipulate and request that the Court further continue the

                                    2    Case Management Conference to a date after May 14, 2019 to permit the Parties to devote

                                    3    their time and resources towards reaching resolution of this matter at the May 7, 2019

                                    4    Settlement Conference.

                                    5

                                    6                IT IS SO STIPULATED.

                                    7

                                    8     Dated: April 24, 2019                        AUSTIN LAW GROUP

                                    9
                                                                                       By: /s/ Julien Swanson
                                    10
                                                                                           Julien Swanson
                                    11                                                     Attorneys for Plaintiff
                                                                                           MACKENZIE PARSONS
                                    12

                                    13    Dated: April 24, 2019                        MILLER LAW GROUP
                                                                                       A Professional Corporation
                                    14
A PRO FESSI O NAL CO RPO RATI O N




                                    15
                                                                                       By: /s/ Michele Ballard Miller
                                    16                                                     Michele Ballard Miller
                                                                                           Attorneys for Defendant
                                    17                                                     ZAPLABS LLC
                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26
                                    27

                                    28
                                                                                3
                                              STIPULATION AND REQUEST FOR CONTINUANCE OF THE INITIAL CASE MANAGEMENT
                                                                 CONFERENCE - Case No: 18-cv-07089-SI
                                                   Case 3:18-cv-07089-SI Document 24 Filed 04/24/19 Page 4 of 4


                                    1                                        [PROPOSED] ORDER

                                    2

                                    3                      It is ORDERED that the Case Management Conference currently set for May

                                    4                              May 24
                                         10, 2019 be continued to ______________, 2019.

                                    5

                                    6
                                              Dated: 4/245/19                                  __________________________ ___
                                    7                                                          Susan Illston
                                    8                                                          United States District Judge

                                    9    4834-7319-4633, v. 3


                                    10

                                    11

                                    12

                                    13

                                    14
A PRO FESSI O NAL CO RPO RATI O N




                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26
                                    27

                                    28
                                                                                   4
                                                 STIPULATION AND REQUEST FOR CONTINUANCE OF THE INITIAL CASE MANAGEMENT
                                                                    CONFERENCE - Case No: 18-cv-07089-SI
